COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
                                        NO. 2-06-145-CV
 
IN RE KATHY ANN LOWTHORP                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and motion for
temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and motion for temporary relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: CAYCE, C.J.; HOLMAN and WALKER, JJ.
 
WALKER, J. would issue a stay and request a
response.
 
DELIVERED: April 25, 2006




    [1]See
Tex. R. App. P. 47.4.